STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

DWAYNE      DEMOUCHET                                                        NO.     2022    CW    0471

VERSUS


LOUISIANA         DEPARTMENT          OF                                             JULY    5,    2022
PUBLIC      SAFETY       AND

CORRECTIONS




In   Re:          Dwayne       Demouchet,       applying for supervisory                writs,          19th
                  Judicial          District     Court,      Parish     of    East    Baton        Rouge,
                 No.     693, 721.




BEFORE:          McCLENDON,           WELCH,    AND    HESTER,    JJ.


        WRIT      DENIED        AS      MOOT.        The    Nineteenth        Judicial        District
Commissioner            issued        her    report        and   recommendation         on        May    18,
2022,      and notice was sent to the parties on May 19,                              2022.


                                                      PMC

                                                      JEW

                                                      CHH




COURT      OF   APPEAL,        FIRST       CIRCUIT




      DEPUTY          CLERK    OF   COURT
                FOR    THE    COURT